Citation Nr: 1645872	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for left shoulder disability, to include arthritis. 

2. Entitlement to service connection for right shoulder disability, to include arthritis.

3. Entitlement to service connection for left wrist disability, to include arthritis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He had combat service in the Republic of Vietnam and was awarded the Purple Heart Medal.

 This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

 In March 2011, August 2012, May 2013, and January 2016, this case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks service connection for bilateral shoulder disability and left wrist disability.  He theorizes that his activities and injuries in service (i.e. his travelling in and jumping on-and-off of armored personnel carriers and his treatment by medics in the field while serving in combat in Vietnam) caused his current disabilities.  The Veteran is competent to report his injuries, activities, symptoms, and treatment.  The Veteran has provided a credible history of his activities and injuries in service.

The Board remanded this case in May 2013 for a VA medical opinion on whether arthritis of the shoulders and left wrist is as likely as not related service.  The Board instructed that the examiner should address the Veteran's credible history of activities and injuries in service, to include his "travelling in and jumping on-and-off of armored personnel carriers and his treatment by medics in the field while serving in combat in Vietnam."  Following VA examination in October 2013, the examiner (nurse practitioner) opined that the Veteran's arthritis of the shoulders and left wrist was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness because there was "no documentation in military record that this veteran was seen" for pain or trauma of the right shoulder, left shoulder, or left wrist.  The examiner attributed the current problems to the aging process although she provided no basis for that conclusion in the written report.

The Board remanded this case in January 2016 because the October 2013 VA medical opinion was inadequate as the examiner inappropriately relied exclusively on the absence of in-service evidence of documented complaints or findings to support the conclusion, and essentially dismissed the Veteran's reported history without any explanation.  The Board's remand directives requested a return of the opinion for an addendum on the etiology of the claimed disorders and noted that:

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Pursuant to the January 2016 remand, the AOJ obtained a VA medical opinion (addendum) dated in May 2016.  This medical opinion is also inadequate.  The opinion reflects that the claimed conditions are less likely than not incurred in or caused by the claimed in-service injury, event, or illness and reasoned as follows:

Review of military record DOES NOT HAVE ANY DOCUMENTATION of this veteran being seen for bilateral shoulders nor left wrist injury during his military service.  On exam, the veteran was noted to have limited ROM bilateral shoulders & tenderness.  Diagnostic studies reveals ...Bilateral acromioclavicular (AC) arthrosis, greater on the right.  Suspect loose articular body in the superior aspect of the right acromioclavicular (AC) joint... Left wrist x-ray reveals ...Radiocarpal degenerative changes, with possible chronic scaphoid fracture and avascular necrosis... Military record did show that veteran worked as a carpenter during his military which based upon the duties of this occupation may possibly cause the degenerative arthritis as claimed.  This examiner can only mere speculate and NOT PROVIDE MEDICAL DEFINITIVE DOCUMENTATION.

The May 2016 VA medical opinion is flawed for several reasons.  First, it provides a concrete negative opinion but then, incongruously, indicates that the Veteran's military occupation "may possibly" cause arthritis as claimed.  Second, the opinion completely ignored or abandoned the medical conclusion that the etiology of the Veteran's arthritis was age-related, which was advanced by the same examiner in her earlier medical opinion without any explanation.  Third, the examiner provides detailed clinical findings, but makes no attempt to explain how these findings support her conclusion.  Fourth, even accepting that a medical opinion cannot be provided without resort to speculation, the examiner neglected to "indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge."

Therefore, a new medical opinion is necessary to decide the claims, which should be obtained from a physician that has not previously opined in these matters.

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be obtained from a physician that has not previously opined in these matters.  All pertinent evidence in the claims file should be reviewed, and this review should be noted in the report; a copy of this remand should be made available so that the physician understands why this case requires a new medical opinion.  The report should reflect an opinion on whether it is as likely as not (50 percent probability or more) that the Veteran's disorders, to include arthritis (degenerative joint disease), of the right shoulder, left shoulder, and/or left wrist are attributable to disease or injury incurred in service, to include Veteran's credible history of activities and injuries in service (i.e. his travelling in and jumping on-and-off of armored personnel carriers and his treatment by medics in the field while serving in combat in Vietnam).

The examiner should specifically address and/or consider the following:

(a) Service treatment records to include report of service separation examination dated in May 1970 that shows normal clinical evaluation of the upper extremities; and 

(b) The October 2013 VA medical opinion that the Veteran's conditions of the shoulders and left wrist (to include arthritis) are attributable the aging process.  The physician should explain if and why he/she agrees or disagrees with this opinion.

(c) The Veteran's theory that his conditions are the direct result of activities and injuries (as described by him) that occurred in service.  The physician should explain if and why he/she agrees or disagrees with this theory.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).

If an opinion cannot be expressed without resort to speculation, the physician  should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Then, the AOJ should review the medical opinion and rationale to ensure that an adequate supporting rationale is provided, or return for such.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




